

116 S1908 IS: Summer Meals Act of 2019
U.S. Senate
2019-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1908IN THE SENATE OF THE UNITED STATESJune 19, 2019Mrs. Gillibrand (for herself and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Richard B. Russell National School Lunch Act to improve the efficiency of summer
			 meals.
	
 1.Short titleThis Act may be cited as the Summer Meals Act of 2019. 2.Summer food service program for children (a)Better Integrate Summer Education and Summer Meals ProgramSection 13(a)(1)(A)(i) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761(a)(1)(A)(i)) (relating to the definition of the term area in which poor economic conditions exist) is amended by striking 50 percent each place it appears and inserting 40 percent.
 (b)Reduce red tape for public-Private partnershipsSection 13(a)(8) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761(a)(8)) is amended—
 (1)by striking the paragraph designation and heading and all that follows through Except and inserting the following:  (8)Year-round meal service (A)Seamless summer option for schoolsExcept
							; and
 (2)by adding at the end the following:  (B)Year-round meal service for other service institutionsEach service institution (other than a service institution described in subparagraph (A)), in addition to being eligible for reimbursement for meals described in subsection (b)(2) served during each day of operation during the periods described in subsection (c)(1), may be reimbursed for up to 1 meal and 1 snack per child served during each day of operation during—
 (i)afterschool hours; (ii)weekends; and
 (iii)school holidays during the regular school calendar.. (c)Improve nutrition in underserved, hard-to-Reach areasSection 13(a) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761(a)) is amended—
 (1)by striking paragraphs (9) and (10) and inserting the following:  (9)Improve nutrition in underserved, hard-to-reach areas (A)In generalSubject to the availability of appropriations provided in advance in an appropriations Act specifically for the purpose of carrying out this paragraph, the Secretary shall award competitive grants to service institutions selected by the Secretary to increase participation in the program by children who lack the ability to access a congregate feeding site through—
 (i)innovative approaches to limited transportation; (ii)mobile meal trucks; and
 (iii)any other method or approach that does not require children to access a congregate feeding site.
 (B)EligibilityTo be selected to receive a grant under this paragraph, a service institution— (i)may be located in any State; and
 (ii)shall— (I)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require;
 (II)meet criteria established by the Secretary; and (III)agree to the terms and conditions of the grant, as established by the Secretary.
 (C)PriorityIn awarding grants under this paragraph, the Secretary shall give priority to service institutions that plan—
 (i)to serve both breakfast and lunch; or (ii)to serve lunch, a snack, and dinner.
 (D)Travel reimbursementA service institution that receives a grant under subparagraph (A)(i) may use grant funds to provide reimbursement for travel.
 (E)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to make competitive grants under this paragraph $10,000,000 for each fiscal year.; and
 (2)by redesignating paragraphs (11) and (12) as paragraphs (10) and (11), respectively. (d)Third mealSection 13(b)(2) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761(b)(2)) is amended by striking only serve lunch and all that follows through migrant children may.
 (e)Summer meal service reimbursement after emergencies and disastersSection 13 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761) is amended by striking subsection (r) and inserting the following:
				
					(r)Summer meal service reimbursement after emergencies and disasters
 (1)Definition of affected areaIn this subsection, the term affected area means an area for which— (A)the President has declared a major disaster in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170); or
 (B)the Governor of the State in which the area is located has declared an emergency or disaster under State law.
 (2)Summer meal reimbursementIn an affected area, the Secretary shall, on request by a State, reimburse a service institution for meals provided under this section to children that consume the meals by a noncongregate method or approach..
 (f)Authorization of appropriationsSection 13 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761) is amended by adding at the end the following:
				
 (s)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section for the period of fiscal years 2019 through 2024..